DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seagren et al. (“Seagren”) (U.S. Patent Application Publication Number 2002/0007410) and Arata (U.S. Patent Application Publication Number 2014/0317441).
Regarding Claims 1 and 11, Seagren discloses a computing system, comprising: 
a first server node (Figure 3, item 32a) comprising a first socket corresponding to a first processor (Figure 3, item 34a) in the first server node and a second socket corresponding to a second processor (Figure 3, item 34b) in the first server node (paragraph 0028; i.e., the reference does not expressly state that the processors are connected to the server node using sockets; however, it states that processors may be added to the servers [see paragraph 0008]; it would have been obvious to one of ordinary skill in the art to have connected the processors using sockets, for the purpose of being able to easily connect and disconnect [e.g., swap] processors if an upgrade is desired or a failure occurs);
a second server node (Figure 3, item 32b) comprising a third socket corresponding to a third processor (Figure 3, item 38a) in the second server node and a fourth socket corresponding to a fourth processor (Figure 3, item 38b) in the second server node;
a midplane comprising a first inter-processor connection (Figure 3, item 36a) connected at a first end to the first processor of the first socket and at a second end to the third processor of the third socket and a second inter-processor connection (Figure 3, item 36b) is connected at a first end to the second processor of the second socket and at a second end to the fourth processor of the fourth socket (paragraph 0028).
Seagren does not expressly disclose logic configured to change the first and second server nodes between a first server configuration in which the first and second inter-processor connections are disabled and a second server configuration in which the first and second inter-processor connections are enabled in response to a user selection indicating whether the first and second server nodes should be configured as two independent servers or as a single server, wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the first and second inter-processor connections are disabled and enabled.
In the same field of endeavor (e.g., inter-processor communication techniques), Arata teaches logic configured to change the first and second server nodes (Figure 1, items 110A and 110B) between a first server configuration in which the first and second inter-processor connections (Figure 1, see plural connections between the various active server computers [e.g., 112A, 112B, and 112D], which each contain a processor [see Figure 3, item 301]) are disabled and a second server configuration in which the first and second inter-processor connections are enabled in response to a user (i.e., administrator) selection indicating whether the first and second server nodes should be configured as two independent servers or as a single server (Figure 7A, item 715, paragraphs 0073-0074; i.e., a symmetric multiprocessor [SMP] configuration), wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the first and second inter-processor connections are disabled and enabled (Figure 11, item 602, paragraphs 0113-0114 and 0117-0118; i.e., the administrator may decide whether the servers that make up the SMP configuration should continue to operate as a single server or as two independent servers).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Arata’s teachings of inter-processor communication techniques with the teachings of Seagren, for the purpose of reducing power consumption in the system (i.e., unused server links may be disabled, thus reducing power).

Regarding Claims 2 and 12, Seagren discloses a rack mountable container comprising the first server node, the second server node, the midplane, and the logic (Figure 2, items 20 and 22).

Regarding Claims 4 and 14, Arata teaches wherein the first, second, third, and fourth sockets are arranged in a ring topology when in the second server configuration (Figure 1, items 112A-112E).

Regarding Claims 5 and 15, Arata teaches wherein the first server node comprises two inter-processor connections between the first socket and the third socket, wherein both of the two inter-processor connections are enabled when in the first server configuration and one of the two inter-processor connections is disabled when in the second server configuration (paragraphs 0073-0074).

Regarding Claims 6 and 16, Seagren discloses wherein the first server node comprises a first substrate and the second server node comprises a second substrate different from the first substrate (Figure 3, items 32a and 32b).

Regarding Claims 7 and 17, Seagren discloses wherein the substrate of the first server node and the substrate of the second server node are stacked within a container (Figure 3; i.e., it would have been obvious to one of ordinary skill in the art to have stacked the servers 32a and 32b for the purpose of saving space).

Regarding Claims 8 and 18, Seagren discloses a first UltraPath Interconnect (UPI) connector that directly connects the first end of the inter-processor connection to the processor bus of the first socket; and a second UPI connector that directly connects the second end of the inter-processor connection to the processor bus of the second socket (Figure 3, items 36a and 36b; i.e., the examiner takes Official Notice that the UPI standard was well known in the art).

Regarding Claims 9 and 19, Arata teaches a first controller in a chipset in the first server node; and a second controller in a chipset in the second server node, wherein, when in the first server configuration, both of the first and second controllers are used when booting the first and second server nodes, wherein, in the second server configuration, the first controller is a master while the second controller is on standby when booting the first and second server nodes (paragraphs 0117-0118).

Regarding Claim 10, Arata teaches wherein the first and second controllers comprise at least one of a peripheral controller hub (PCH) and baseboard management controller (BMC) (Figure 3, item 301; i.e., the examiner takes Official Notice that peripheral controller hubs and baseboard management controllers were well known in the art).

Regarding Claim 20, Arata teaches rebooting the computing system when reconfiguring the first and second server nodes, wherein, when configuring the first and second server nodes, respective power states of the first and second server nodes are synchronized (paragraph 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for running plural servers as a single server.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186